DETAILED ACTION
	The following is an examiner’s amendment in response to Applicant’s amendment and request for continued examination filed March 29, 2021 and interview held with Mr. Brock Kolls on April 13, 2014.  Applicant’s March 29th amendment amended claims 1, 7, 16, 19 and 20.  Currently Claims 1-20 are pending and allowed here, as newly amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.
 


Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 1-20 in the previous office action withdrawn in response to Applicant's amendment, the examiner's amendment and applicant's arguments filed March 29, 2021.
	The 35 U.C. 101 rejection of claims 1-20 in the previous office action is withdrawn in response to Applicant's amendment filed March 29, 2021.

Response to Arguments
Applicant’s arguments, see Pages 23, 25-27, filed March 29, 2021, with respect to 35 U.S.C. 112(a) have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of claims 1-20 has been withdrawn. 




AMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Brock Kolls on April 13, 2021.

Amendment to the Title:
METHOD OF MAKING CHANGES TO PRODUCT MIXES PLACED ON BOUNDARY CONSTRAINED SHELVES BY DETERMINING THE COST OF IMPLEMENTING A PRICING STRATEGY FORMED BY CHANGEABLE BUSINESS RULES 

Amendments to the Claims:
	This listing of claims will replace all prior versions and listings of claims in this application. 

(Currently Amended) A computer-implemented method of making product mix changes comprising: 

defining, by a customer, a cohort that comprises one or more of a boundary constrained shelf space, each of the boundary constrained shelf space, in the cohort, is managed by the customer;
placing, physically by the customer, a product mix within each of the boundary constrained shelf space, the product mix comprising at least one varies between each of the boundary constrained shelf , changes to the product mix include addition, subtraction, or pricing change of one or more of the product type on the boundary constrained shelf space by determining cost of implementing a pricing strategy, the pricing strategy formed by one or more changeable business rules which apply algorithmic constraints, impacting optimized business metrics;

configuring at least one s, the server further comprising a microprocessor and a memory, the server s data 

retrieving, by the server, for each of the boundary constrained shelf space, in the cohort, the plurality of sales data from the customer computing device and storing as one or more of the transaction records in the database;

associating, by the server, for each of the boundary constrained shelf space in the database, a product mix ranking determined by way of product details in the transaction records;

determining, by the server, for each member in the cohort, through algorithmic autonomous learning, optimal business metrics given [[the]] space limitations of the boundary constrained shelf space by: 

identifying, by the server, for each member of the cohort, a group of similar boundary constrained shelf space and the product mix ranking based, in part, on plurality of the boundary constrained shelf space and plurality of the product mix ranking, the group comprising at least one of a similar product mix or a similar product mix ranking;

determining, by the server, for each member of the cohort, a member optimal sales revenue amount, in view of at least one of [[a]] the changeable business rules by: 

optimizing, by the server, an ideal product mix ranking, from at least some of the similar product mix or the similar product mix ranking in the group,, the ideal product mix ranking comprising an ideal product mix or an ideal product type; 

converting, by the server, the ideal product mix ranking into data fields that comprise at least one of an ideal product mix or an ideal product type placement within the boundary constrained shelf space; 

applying, by the server, impact of at least one of the changeable [[the]] business rules 

forecasting, by the server, for each member of the cohort, through simulation, sales of the ideal product mix over time to achieve the member optimal sales revenue amount;

summing, by the server, the member optimal sales revenue amount for each member of the cohort to determine a total member optimal sales revenue amount; and

determining, by the server, for each member of the cohort, a member opportunity pricing strategy sales revenue amount by: 

applying, by the server, impact of at least one of the changeable business rules 

forecasting through simulation, by the server, sales of the ideal product mix over time to achieve the member opportunity pricing strategy sales revenue amount;

summing, by the server, the member opportunity pricing strategy sales revenue amount for each member of the cohort to determine a total member opportunity pricing strategy sales revenue amount; and

calculating, by the server, the opportunity pricing strategy cost as the difference between the total member optimal sales revenue amount and the total member opportunity pricing strategy sales revenue amount;

creating space-product-price awareness by displaying on a computer by the server over a network at least the opportunity pricing strategy cost and a plurality of recommendations based on the ideal product mix ranking, or the ideal product type placement within the boundary constrained shelf space, and impact of the pricing strategy business rule; and 

implementing, by the customer, the plurality of recommendations with the product mix within the boundary constrained shelf space to realize the opportunity pricing strategy cost.

 
 3.	(Previously Presented) The computer-implemented method in accordance with claim 2, the business rule requirement is for at least one of a predefined product type to be included in the product mix.
 
4.	(Previously Presented) The computer-implemented method in accordance with claim 2, the business rule requirement is for at least one of the product type to have a predefined number of facings within the boundary constrained shelf space.
 
5.	(Previously Presented) The computer-implemented method in accordance with claim 2, the business rule requirement is a series of low-to-high weighted preferences, at least one selected from the list comprising: a revenue per week, a unit per week, a profit per week, a risk tolerance, a customer loyalty, or a sustainability of the pricing strategy.
 
6.	(Previously Presented) The computer-implemented method in accordance with claim 2, the business rule requirement is for at least one of a predefined product type to be located in a predefined section of the boundary constrained shelf space.

7.       (Currently Amended) The computer-implemented method in accordance with claim 1, the memory 

 
8.	(Previously Presented) The computer-implemented method in accordance with claim 7, the memory is encoded with instructions that when executed perform the steps of:
summing by the server, the member future sale amount for each member of the cohort to determine a total member future sale amount; and
calculating, by the server, the opportunity pricing strategy cost as the difference between the total member future sale amount and the total member opportunity pricing strategy sales revenue amount.

9.	(Previously Presented) The computer-implemented method in accordance with claim 1, the pricing strategy business rule is at least one of the following:
at least one of a predefined product type to be included in the ideal product mix;
at least one of the ideal product type to have a predefined number of facings within the boundary constrained shelf space;
series of low-to-high weighted preferences, at least one selected from the list comprising: a revenue per week, a unit per week, a profit per week, a risk tolerance, a customer loyalty, or a sustainability of the pricing strategy; or
at least one of the ideal product type to be located in a predefined section of the boundary constrained shelf space.
 

determining, by the server, for each member of the cohort, at least one of the ideal product type addition or removal by comparing inventory of the ideal product mix with inventory of the product mix.
 
11.	(Previously Presented) The computer-implemented method in accordance with claim 1, the product mix further comprising at least one of a product type, each of the product type further comprising at least one of the following: a product sku, a product price, a product size, or a product placement recommendation within the boundary constrained shelf space, the product mix ranking is created based, in part, on prior sales of each of the product type.
 
12.	(Previously Presented) The computer-implemented method in accordance with claim 1, the similar product mix further comprising at least one of a similar product type, each of the similar product type further comprising at least one of the following: a similar product sku, a similar product price, a similar product size, or a similar product placement recommendation within a similar boundary constrained shelf space.

 13.	(Previously Presented) The computer-implemented method in accordance with claim 1, the ideal product mix further comprising at least one of an ideal product type, each of the ideal product type further comprising at least one of the following: an ideal product sku, an ideal product price, an ideal product size, or an ideal product placement recommendation within the boundary constrained shelf space.


determining, by the server, a maximum days-on-shelf by: 

optimizing, by the server, recommended inventory levels of at least some of the ideal product within the ideal product mix based, in part, on changes in sale velocity when the product type in the product mix ranking is altered; 

converting, by the server, the ideal product mix ranking into data fields that comprise an ideal product mix and an ideal product type placement within the boundary constrained shelf space;

applying, by the server, impact of a maximum days-on-shelf business rule requirement on the ideal product mix, the ideal product mix ranking, or the ideal product type placement within the boundary constrained shelf space;

forecasting, by the server, through simulation, sales of the ideal product mix over time to determine the maximum days-on-shelf before inventory of at least one ideal product is exhausted; and

returning to step of optimizing, by way of the server, recommended inventory levels until the maximum days-on-shelf is maximized within the constraint of the product mix and the boundary constrained shelf space.

15.	(Previously Presented) The computer-implemented method in accordance with claim 1, the step of defining further comprising:
allowing the customer to define the cohort of at least two of the boundary constrained shelf space and correspondingly at least one of the similar product mix or the similar product mix ranking.

comprising: 

defining, by a customer, a cohort that comprises one or more of a boundary constrained shelf space, each of the boundary constrained shelf space, in the cohort, is managed by the customer;
placing, physically by the customer, a product mix within each of the boundary constrained shelf space, the product mix comprising at least one varies between each of the boundary constrained shelf space, sales of the product type for each of the boundary constrained shelf space is stored as a plurality of sales data by one or more of a computing device associated with the customer, changes to the product mix include addition, subtraction, or pricing change of one or more of the product type on the boundary constrained shelf space by determining cost of implementing a pricing strategy, the pricing strategy formed by one or more changeable business rules which apply algorithmic constraints, impacting optimized business metrics;

configuring at least one s, the server further comprising a microprocessor and a memory, the server s data 

retrieving, by the server, for each of the boundary constrained shelf space, in the cohort, the plurality of sales data from the customer computing device and storing as one or more of the transaction records in the database;

s;

determining, by the server, for each member in the cohort, through algorithmic autonomous learning, optimal business metrics given [[the]] space limitations of the boundary constrained shelf space by: 

identifying, by the server, for each member of the cohort, a group of similar boundary constrained shelf space and the product mix ranking based, in part, on plurality of the boundary constrained shelf space and plurality of the product mix ranking, the group comprising at least one of a similar product mix or a similar product mix ranking;

determining, by the server, for each member of the cohort, a member future sale amount, in view of at least one of [[a]] the changeable business rules by: 

optimizing, by the server, an ideal product mix ranking, from at least some of the similar product mix or the similar product mix ranking in the group, , the ideal product mix ranking comprising an ideal product mix or an ideal product type; 

converting, by the server, the ideal product mix ranking into data fields that comprise at least one of an ideal product mix or an ideal product type placement within the boundary constrained shelf space; 

applying, by the server, impact of at least one of the changeable [[the]] business rules 



summing, by the server, the member future sale amount for each member of the cohort to determine a total future sale amount; and

determining, by the server, for each member of the cohort, a member opportunity pricing strategy future sale amount by: 

applying, by the server, impact of at least one of the changeable business rules 

forecasting through simulation, by the server, sales of the ideal product mix over time to achieve the member opportunity pricing future sale amount;

summing, by the server, the member opportunity pricing strategy future sale amount for each member of the cohort to determine a total member opportunity pricing strategy future sale amount; and

calculating, by the server, the opportunity pricing strategy cost as the difference between the total future sale amount and the total member opportunity pricing strategy future sale amount;

creating space-product-price awareness by displaying on a computer by the server over a network at least the opportunity pricing strategy cost and a plurality of recommendations based on the ideal product mix ranking, or the ideal product type placement within the boundary constrained shelf space, and impact of the pricing strategy business rule; and

implementing, by the customer, the plurality of recommendations with the product mix within the boundary constrained shelf space to realize the opportunity pricing strategy cost.

17.	(Currently Amended) The computer-implemented method in accordance with claim 16, the memory is encoded with instructions that when executed perform at least the following steps:

determining, by the server, a maximum days-on-shelf by: 

optimizing, by the server, recommended inventory levels of at least some of the ideal product within the ideal product mix based, in part, on changes in sale velocity when the product type in the product mix ranking is altered; 

converting, by the server, the ideal product mix ranking into data fields that comprise an ideal product mix and an ideal product type placement within the boundary constrained shelf space;

applying, by the server, impact of a maximum days-on-shelf business rule requirement on the ideal product mix, the ideal product mix ranking, or the ideal product type placement within the boundary constrained shelf space;

forecasting, by the server, through simulation, sales of the ideal product mix over time to determine the maximum days-on-shelf before inventory of at least one ideal product is exhausted; and

returning to step of optimizing, by way of the server, recommended inventory levels until the maximum days-on-shelf is maximized within the constraint of the product mix and the boundary constrained shelf space.

18.	(Previously Presented) The computer-implemented method in accordance with claim 16, the step of defining further comprising:



19.	(Currently Amended) A computer-implemented method of making product mix changes comprising: 

defining, by a customer, a cohort that comprises one or more of a boundary constrained shelf space, each of the boundary constrained shelf space, in the cohort, is managed by the customer;
placing, physically by the customer, a product mix within each of the boundary constrained shelf space, the product mix comprising at least one varies between each of the boundary constrained shelf space, sales of the product type for each of the boundary constrained shelf space is stored as a plurality of sales data by one or more of a computing device associated with the customer, changes to the product mix include addition, subtraction, or pricing change of one or more of the product type on the boundary constrained shelf space by determining cost of implementing a pricing strategy, the pricing strategy formed by one or more changeable business rules which apply algorithmic constraints, impacting optimized business metrics;

configuring at least one s, the server further comprising a microprocessor and a memory, the server s data 

s in the database;

associating, by the server, for each of the boundary constrained shelf space in the database, a product mix ranking determined by way of product details in the transaction records;

determining, by the server, for each member in the cohort, through algorithmic autonomous learning, optimal business metric given [[the]] space limitations of the boundary constrained shelf space by: 

identifying, by the server, for each member of the cohort, a group of similar boundary constrained shelf space and the product mix ranking based, in part, on plurality of the boundary constrained shelf space and plurality of the product mix ranking, the group comprising at least one of a similar product mix or a similar product mix ranking;

determining, by the server, for each member of the cohort, a member optimal business metric, in view of at least one of [[a]] the changeable business rules by: 

optimizing, by the server, an ideal product mix ranking, from at least some of the similar product mix or the similar product mix ranking in the group , the ideal product mix ranking comprising an ideal product mix or an ideal product type; 

converting, by the server, the ideal product mix ranking into data fields that comprise at least one of an ideal product mix or an ideal product type placement within the boundary constrained shelf space; 

at least one of the changeable [[the]] business rules 

forecasting, by the server, for each member of the cohort, through simulation, sales of the ideal product mix over time to achieve the member optimal business metric;

summing, by the server, the member optimal business metric for each member of the cohort to determine a total member optimal business metric; and

determining, by the server, for each member of the cohort, a member opportunity pricing strategy optimal business metric by: 

applying, by the server, impact of at least one of the changeable business rules 

forecasting through simulation, by the server, sales of the ideal product mix over time to achieve the member opportunity pricing strategy optimal business metric;

summing, by the server, the member opportunity pricing strategy optimal business metric for each member of the cohort to determine a total member opportunity pricing strategy optimal business metric; and

calculating, by the server, the optimal pricing strategy cost as the difference between the total member optimal business metric and the total member opportunity pricing strategy optimal business metric;

on a computer by the server over a network at least the opportunity pricing strategy cost and a plurality of recommendations based on at least the ideal product mix ranking, or the ideal product type placement within the boundary constrained shelf space, and impact of the pricing strategy business rule; and

implementing, by the customer, the plurality of recommendations with the product mix within the boundary constrained shelf space to realize the opportunity pricing strategy cost. 

20.	(Previously Presented) The computer-implemented method in accordance with claim 19, the member optimal business metric and the member opportunity pricing strategy optimal business metric is at least one of the following: an optimal sales revenue amount, an optimal revenue per week, an optimal units sold per week, a future sale amount, or an optimal profit per week.




ALLOWANCE
The following is a notice of allowance in response to Applicant’s amendment filed March 29, 2021 and the examiner’s amendment above.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art fails to teach or suggest either singularly or in combination a system and computer-implemented method of making product mix changes comprising: defining, by a customer, a cohort that comprises one or more of a boundary constrained shelf space, each of the boundary constrained shelf space, in the cohort, is managed by the customer; placing, physically by the customer, a product mix within each of the boundary constrained shelf space, the product mix comprising at least one of a product type, composition of the product type within the product mix varies between each of the boundary constrained shelf space, sales of the product type for each of the boundary constrained shelf space is stored as a plurality of sales data by one or more of a computing device associated with the customer, changes to the product mix include addition, subtraction, or pricing change of one or more of the product type on the boundary constrained shelf space by determining cost of implementing a pricing strategy, the pricing strategy formed by one or more changeable business rules which apply algorithmic constraints, impacting optimized business metrics; configuring at least one of a data processing device comprising a server, the server comprising a database for storing one or more of a transaction records, the server further comprising a microprocessor and a memory, the server communicates data across a global communication network with at least one of the computing device associated with the customer, the memory is encoded with instructions that when executed by the microprocessor perform the steps of: retrieving, by the server, for each of the boundary constrained 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623